DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the Application filed on 09/28/2020, said application claims a priority date of 12/01/2014.  
Claims 1-20 are pending in the case.  
Claims 1, 20, 39 and 59 are independent claims.

	Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-38 and 59-79 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-52 of U.S. Patent No. 10/788/950. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are merely a broader version of the patented claims.

	
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 50-54 and 60 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claims 50-54:
	Claim 39 indicates that the second touch position corresponds to a position where a second icon is displayed.  According to the spec, when the second position corresponds to a position that the second icon is displayed the second icon is swapped with the first icon (Specificaiton: Figs. 3A-3C).  There is no disclosure for shifting other icons when the second position corresponds to a position where the second icon is 

Claim 60:
	The icons are moved based on detecting the second touch position not based on the ending order of the touch operations (Specification: Figs. 2A-4F.).  Accordingly, claim 60 comprises new matter.

Claim Rejections - 35 USC § 112(b)
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 67 and 68 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 67:
Claim 67 recites the limitation "wherein when the first icon moves…"  There is insufficient antecedent basis for this limitation in the claim.

Claim 68:
Claim 68 recites the limitation "wherein, when the first icon moves…"  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 5-15, 17-21, 24-34, 36-38, 59-63, 65, 67-75 and 77-79 are rejected under 35 U.S.C. 103 as being unpatentable over iPod model MC544LL/A loaded with iOS 6.1.6 (iOS 6.1.6 was released on 02/21/2014, hereinafter “iPod”) in view of Izawa (JP 2010176568 A, published 08/12/2010, hereinafter “Izawa”) and further in view of Capela et al. (US 2011/0181528, published 07/28/2011, hereinafter “Capela”).

Examiner Note: (The references presented above are cited in the IDS filed on 12/24/2020.  Examiner will cite from the attached google translation of the Izawa reference in the rejections presented below.). 

Independent Claim 1:
iPod teaches a controller comprising:
a touch panel display (iPod: pages 1-5); and
a control section including a processor to (It is well known that the iPod includes a processor (control section), memory (non-transitory computer-readable recording medium) and iOS firmware (input/output program), iPod: page 1.):
cause the touch panel display to display the user interface, the user interface including a plurality of icons, amongst which a first icon is displayed at a first position (The home screen displays a plurality of icons with the Game Center icon (first icon) being displayed at the last position of the array of icons, iPod: page 2.);
monitor the touch panel display to detect a first touch operation within the first position, wherein the first touch operation is performed with a first finger or the like (In the screen shot on page 3, Examiner is touching and holding, with a finger, the position of the screen wherein the Game Center icon is displayed (first position), iPod: page 3.  Examiner considers the touch input that selects the icon to be the first touch operation.); and
monitor the touch panel display to detect a second touch operation at an other position, wherein the other position is not within the first position and not on any of the plurality of icons, and the second touch operation remains at the other position, (In the screen shot of page 4, Examiner is touching and holding a second position corresponding to the gap in between the Newsstand icon and the ; and
cause the first icon to move and be displayed at, or proximate to, the other position, and cause another icon that was not displayed at the first position to shift to a new position based on the first icon’s movement, (The screen shots of pages 2-5 illustrate a first touch input selecting the game center icon (iPod: page 3), the game center icon being dragged to and then held at a second position (second touch operation) in between the newsstand icon and the stocks icon causing the icons located to the right of the second position to be shifted to a next position (iPod: page 4), when Examiner’s finger is lifted off at the second position, the game center icon is conclusively displayed at the second position (iPod: page 5).); and
cause the first icon to be conclusively positioned at, or proximate to, the other position based on the second touch operation being ended (Examiner’s finger is lifted off at the second position, the game center icon is conclusively displayed at the second position (iPod: page 5).).
iPod does not appear to expressly teach a controller wherein:
the first and second touch operations being separate touch operations,
the second touch operation is performed with a second finger or the like, 
the second touch operation is detected while the first touch operation has not ended;
the icon is moved and displayed at the second position based on the second touch operation being detected while the first touch operation has not ended; and
the first icon is conclusively positioned based on the first touch operation that is being held within the first position, being ended before the second touch operation is ended.
However, Izawa teaches a controller and medium wherein:
the first and second touch operations being separate touch operations(The user can move an icon to a second location via two separate touch operations, Izawa: Fig. 5, page 6 last paragraph and page 7.),
the second touch operation is performed with a second finger or the like (Izawa: Fig. 5, page 6 last paragraph and page 7.), 
the icon is moved and displayed at the second position based on the second touch operation being detected while the first touch operation has not ended (Izawa: Fig. 5, page 6 last paragraph and page 7.).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the controller of iPod wherein
the first and second touch operations being separate touch operations,
the second touch operation is performed with a second finger or the like, 
the icon is moved and displayed at the second position based on the second touch operation being detected while the first touch operation has not ended, as taught by Izawa.
One would have been motivated to make such a combination in order to provide a more effective gesture for moving an icon (Izawa: Fig. 5, page 6 last paragraph and page 7.).
iPod in view of Izawa does not appear to expressly teach a controller wherein the first icon is conclusively positioned based on the first touch operation that is being held within the first position, being ended before the second touch operation is ended.
However, Capela teaches a controller wherein a multi-touch operation is conclusively set when the user lifts off the first touch operation before the second touch operation (The multi-touch operation is reset when the user lifts off the second contact before the first contact lifts off, Capela: ¶ [0255].  It is implied that the operation would persist when the first contact (touch input) lifts off before the second contact (second touch input).).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the controller of iPod in view of Izawa wherein a multi-touch operation is conclusively set when the user lifts off the first touch operation before the second touch operation, as taught by Capela.
One would have been motivated to make such a combination in order to provide a more effective means for controlling the execution of a multi-touch operation (Capela: ¶ [0255].).
wherein the first icon is conclusively positioned based on the first touch operation that is being held within the first position, being ended before the second touch operation is ended (The multi-touch operation causes the icon to move from the first touch location to the second touch location, Izawa: Fig. 5, page 6 last paragraph and page 7.  The multi-touch operation is reset when the user lifts off the second contact before the first contact lifts off, Capela: ¶ [0255].  It is implied that the operation would persist when the first contact (touch input) lifts off before the second contact (second touch input).).

Claim 2:
	The rejection of claim 1 is incorporated.  iPod in view of Izawa and further in view of Capela further teaches a controller wherein, when the second touch operation is ended while the first touch operation is being held, the control section is configured to cause the first icon to return to the first display position (The multi-touch operation causes the icon to move from the first touch location to the second touch location, Izawa: Fig. 5, page 6 last paragraph and page 7.  The multi-touch operation is reset when the user lifts off the second contact before the first contact lifts off, Capela: ¶ [0255].  Accordingly, in combination the icon would be moved to the first location when the user removes the second finger before the first finger.).

Claim 5:
The rejection of claim 1 is incorporated.  iPod in view of Izawa and further in view of Capela further teaches a controller wherein the new position to which the another icon shifts based on the first icon's movement, is a predefined position on the touch panel display (The screen shots of pages 2-5 illustrate a first touch input selecting the game center icon (iPod: page 3), the game center icon being dragged to and then held at a second position (second touch operation) in between the newsstand icon and the stocks icon causing the icons located to the right of the second position to be shifted to a next icon position (predefined position), iPod: page 4,).

Claim 6:
The rejection of claim 1 is incorporated.  iPod in view of Izawa and further in view of Capela further teaches a controller wherein when the first icon moves to be positioned at, or proximate to, the other position, a temporary display position of the first icon is illustrated (iPod: page 4; Izawa: Fig. 5, page 6 last paragraph and page 7; Capela: ¶ [0255].).

Claim 7:
The rejection of claim 1 is incorporated.  iPod in view of Izawa and further in view of Capela further teaches a controller wherein when the first icon moves to be positioned at, or proximate to, the other position, the first icon is animated (Since the .

Claim 8:
The rejection of claim 1 is incorporated.  iPod in view of Izawa and further in view of Capela further teaches a controller wherein the control section is configured to: 
cause the touch panel display to display respective different icons on the user interface, the respective different icons being displayed at other positions (iPod: pages 2-5); 
determine, on a basis of an order in which the first position and the other positions are touched, positions into which the first icon and the respective different icons are to be rearranged (The icons are rearranged based on which icon is selected and where the icon is dropped, iPod: pages 2-5; Izawa: Fig. 5, page 6 last paragraph and page 7.  The first touch operation corresponds to the selection and the second touch operation corresponds to the drop area.  If second touch operation was touched first then the icons would be rearranged differently.); and 
rearrange the first icon and the respective different icons into the determined positions (iPod: pages 2-5; Izawa: Fig. 5, page 6 last paragraph and page 7.).

Claim 9:
wherein-the control section is further configured to: 
cause the first icon to be conclusively positioned at, or proximate to, the other second position further based on the first touch operation input being removed (The multi-touch operation causes the icon to move from the first touch location to the second touch location, Izawa: Fig. 5, page 6 last paragraph and page 7.  The multi-touch operation is reset when the user lifts off the second contact before the first contact lifts off, Capela: ¶ [0255].  It is implied that the operation would persist when the first contact (touch input) lifts off before the second contact (second touch input).); and 
cause the first icon to return to the first position based on the second touch operation input being removed before the first touch operation input is removed (The multi-touch operation causes the icon to move from the first touch location to the second touch location, Izawa: Fig. 5, page 6 last paragraph and page 7.  The multi-touch operation is reset when the user lifts off the second contact before the first contact lifts off, Capela: ¶ [0255].  Accordingly, in combination the icon would be moved to the first location when the user removes the second finger before the first finger.).

Claim 10:
The rejection of claim 1 is incorporated.  iPod in view of Izawa and further in view of Capela further teaches a controller wherein, when the first icon moves to the other position, the first icon is animated (Since the icon moves from a first position to a second position, Examiner considers first icon to be animated, Izawa: Fig. 5, page 6 last paragraph and page 7.).

Claim 11:
	The rejection of claim 1 is incorporated.  iPod in view of Izawa and further in view of Capela further teaches a controller wherein a plurality of icons that were not displayed at the first position or the other position are rearranged in response to the first icon's movement based on the second touch operation being detected while the first touch operation is being held (The screen shots of pages 2-5 illustrate a first touch input selecting the game center icon (iPod: page 3), the game center icon being dragged to and then held at a second position (second touch operation) in between the newsstand icon and the stocks icon causing the icons located to the right of the second position to be shifted to a next position (iPod: page 4), when Examiner’s finger is lifted off at the second position, the game center icon is conclusively displayed at the second position (iPod: page 5).  The move gesture can include detecting a first and second touch operation at the same time, Izawa: Fig. 5, page 6 last paragraph and page 7.).

Claim 12:
	The rejection of claim 1 is incorporated.  iPod in view of Izawa and further in view of Capela further teaches a controller wherein a right icon positioned at a right side of the other  position shifts to a next position in response to the first icon's movement based on the second touch operation  being detected while the first touch operation  is being held (The screen shots of pages 2-5 illustrate a first touch input selecting the game center icon (iPod: page 3), the game center icon being dragged to and then held at a second position (second touch operation) in between the newsstand icon and the stocks icon causing the icons located to the right of the second position to be shifted to a next position (iPod: page 4), when Examiner’s finger is lifted off at the second position, the game center icon is conclusively displayed at the second position (iPod: page 5).  The move gesture can include detecting a first and second touch operation at the same time, Izawa: Fig. 5, page 6 last paragraph and page 7.).

Claim 13:
	The rejection of claim 1 is incorporated.  iPod in view of Izawa and further in view of Capela further teaches a controller wherein a plurality of right icons, each of which is positioned at a right side of the other  position, shift to a respective next position in response to the first icon's movement based on the second touch operation  being detected while the first touch operation  is being held (The screen shots of pages 2-5 illustrate a first touch input selecting the game center icon (iPod: page 3), the game center icon being dragged to and then held at a second position (second touch operation) in between the newsstand icon and the stocks icon causing the icons located to the right of the second position to be shifted to a next position (iPod: page 4), when Examiner’s finger is lifted off at the second position, the game center icon is conclusively displayed at the second position (iPod: page 5).  The move gesture can include detecting a first and second touch operation at the same time, Izawa: Fig. 5, page 6 last paragraph and page 7.).

Claim 14:
	The rejection of claim 1 is incorporated.  iPod in view of Izawa and further in view of Capela further teaches a controller wherein a right icon positioned at a right side of the other  position shifts, in response to the first icon's movement, to a next position where the first icon was based on the second touch operation  being detected while the first touch operation  is being held (The screen shots of pages 2-5 illustrate a first touch input selecting the game center icon (iPod: page 3), the game center icon being dragged to and then held at a second position (second touch operation) in between the newsstand icon and the stocks icon causing the icons located to the right of the second position to be shifted to a next position (iPod: page 4), when Examiner’s finger is lifted off at the second position, the game center icon is conclusively displayed at the second position (iPod: page 5).  The move gesture can include detecting a first and second touch operation at the same time, Izawa: Fig. 5, page 6 last paragraph and page 7.).

Claim 15:
The rejection of claim 1 is incorporated.  iPod in view of Izawa and further in view of Capela further teaches a controller wherein: 
the user interface is comprised of a plurality of different discrete positions where icons are locatable, each position in the plurality of different discrete positions being assigned a consecutive ordering value, and the user interface includes a first icon that is displayed at a first discrete position (The grid of icons are ordered from left to right, iPod: pages 2-5.  ; 
the first icon is moved to a second discrete position and at least one of the icons originally located at a position whose ordering value is equal or greater than the second discrete position shifts to a new position whose ordering value is increased by one based on the second touch operation  being detected while the first touch operation  is being held (iPod teaches that a plurality of icons located to the right of the second position are shifted to the right one position in order to make space for the first icon’s movement based on the moving gesture, iPod: pages 2-5.  The move gesture can include detecting a first and second touch operation at the same time, Izawa: Fig. 5, page 6 last paragraph and page 7.).

Claim 17:
The rejection of claim 1 is incorporated.  iPod in view of Izawa and further in view of Capela further teaches a controller wherein, when the first icon moves to be positioned at, or proximate to, the other  position, a temporary display position of the first icon is illustrated (iPod: page 4; Izawa: Fig. 5, page 6 last paragraph and page 7; Capela: ¶ [0255].).

Claim 18:
	The rejection of claim 1 is incorporated.  iPod in view of Izawa and further in view of Capela further teaches a controller wherein the first touch operation comprises a touch operation on the touch panel display using either a finger or a thumb (Izawa: Fig. 5, page 6 last paragraph and page 7).

Claim 19:
	The rejection of claim 1 is incorporated.  iPod in view of Izawa and further in view of Capela further teaches a controller wherein the second touch operation comprises a touch operation on the touch panel display using either a finger or a thumb (Izawa: Fig. 5, page 6 last paragraph and page 7).

Independent Claims 20:
iPod teaches a controller comprising:
a touch panel display (iPod: pages 1-5); and
a control section including a processor to (It is well known that the iPod includes a processor (control section), memory (non-transitory computer-readable recording medium) and iOS firmware (input/output program), iPod: page 1.):
cause the touch panel display to display the user interface, the user interface including a plurality of icons, amongst which a first icon is displayed at a first position (The home screen displays a plurality of icons with the Game Center icon (first icon) being displayed at the last position of the array of icons, iPod: page 2.);
monitor the touch panel display to detect a first touch operation within the first position, wherein the first touch operation is performed with a first finger or the like (In the screen shot on page 3, Examiner is touching and holding, with a finger, the position of the screen wherein the Game Center icon is displayed (first position), iPod: page 3.  Examiner considers the touch input that selects the icon to be the first touch operation.); and
monitor the touch panel display to detect a second touch operation at an other position on the touch panel display, wherein the other position is not within the first position and not on any of the plurality of icons, (In the screen shot of page 4, Examiner is touching and holding a second position corresponding to the gap in between the Newsstand icon and the Stocks icon after dragging the Game Center icon from the first position to the current position, iPod: page 4.  Examiner considers the touch input that corresponds to the target drop location to be the second touch operation and the target drop location to be the other position.); and
cause the first icon to move and be displayed at, or proximate to, the other position based on the second operation, and cause another icon that was not displayed at the first position to shift to a new position based on the first icon’s movement, (The screen shots of pages 2-5 illustrate a first touch input selecting the game center icon (iPod: page 3), the game center icon being dragged to and 
cause the first icon to be conclusively positioned at, or proximate to, the other position based on the second touch operation being ended (Examiner’s finger is lifted off at the second position, the game center icon is conclusively displayed at the second position (iPod: page 5).).
iPod does not appear to expressly teach a controller wherein:
the second touch operation is performed with a second finger or the like,
the second touch operation is detected while the first touch operation remains;
the icon is moved and displayed at the second position based on the second touch operation being detected while the first touch operation is being held; and
the first touch operation is ended while the second touch operation remains;
the first icon is conclusively positioned based on the first touch operation that is being held within the first position being ended.
However, Izawa teaches a controller and medium wherein:
the second touch operation is performed with a second finger or the like (Izawa: Fig. 5, page 6 last paragraph and page 7.), 
the second touch operation is detected while the first touch operation remains (Izawa: Fig. 5, page 6 last paragraph and page 7.),
the icon is moved and displayed at the second position based on the second touch operation being detected while the first touch operation is being held (Izawa: Fig. 5, page 6 last paragraph and page 7.).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the controller of iPod wherein
the second touch operation is performed with a second finger or the like,
the second touch operation is detected while the first touch operation remains; and
the icon is moved and displayed at the second position based on the second touch operation being detected while the first touch operation is being held, as taught by Izawa.
One would have been motivated to make such a combination in order to provide a more effective gesture for moving an icon (Izawa: Fig. 5, page 6 last paragraph and page 7.).
iPod in view of Izawa does not appear to expressly teach a controller wherein:
the first touch operation is ended while the second touch operation remains; and
the first icon is conclusively positioned based on the first touch operation that is being held within the first position being ended.
wherein: 
a first touch operation is ended while a second touch operation (It is implied that the user can removed the first finger before the second finger, Capela: ¶ [0255].);
a multi-touch operation is conclusively set when the user lifts off the first touch operation before the second touch operation (The multi-touch operation is reset when the user lifts off the second contact before the first contact lifts off, Capela: ¶ [0255].  It is implied that the operation would persist when the first contact (touch input) lifts off before the second contact (second touch input).).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the controller of iPod in view of Izawa wherein:
a first touch operation is ended while a second touch operation;
a multi-touch operation is conclusively set when the user lifts off the first touch operation before the second touch operation, as taught by Capela.
One would have been motivated to make such a combination in order to provide a more effective means for controlling the execution of a multi-touch operation (Capela: ¶ [0255].).
In implementing the reset feature of Capela into the invention of iPod in view of Izawa, the resetting of the multi-touch operation (as taught by Capela) would correspond to a moving operation since the multi-touch operation in the invention of iPod in view of Izawa corresponds to a moving operation.  Accordingly, in combination wherein the first icon is conclusively positioned based on the first touch operation that is being held within the first position being ended (The multi-touch operation causes the icon to move from the first touch location to the second touch location, Izawa: Fig. 5, page 6 last paragraph and page 7.  The multi-touch operation is reset when the user lifts off the second contact before the first contact lifts off, Capela: ¶ [0255].  It is implied that the operation would persist when the first contact (touch input) lifts off before the second contact (second touch input).).

Claim 21:
	The rejection of claim 20 is incorporated.  iPod in view of Izawa and further in view of Capela further teaches a controller wherein, when the second touch operation is ended while the first touch operation is being held, the control section is configured to cause the first icon to return to the first display position (The multi-touch operation causes the icon to move from the first touch location to the second touch location, Izawa: Fig. 5, page 6 last paragraph and page 7.  The multi-touch operation is reset when the user lifts off the second contact before the first contact lifts off, Capela: ¶ [0255].  Accordingly, in combination the icon would be moved to the first location when the user removes the second finger before the first finger.).

Claim 24:
The rejection of claim 20 is incorporated.  iPod in view of Izawa and further in view of Capela further teaches a controller wherein the new position to which the another icon shifts based on the first icon's movement, is a predefined position on the touch panel display (The screen shots of pages 2-5 illustrate a first touch input selecting the game center icon (iPod: page 3), the game center icon being dragged to and then held at a second position (second touch operation) in between the newsstand icon and the stocks icon causing the icons located to the right of the second position to be shifted to a next icon position (predefined position), iPod: page 4,).

Claim 25:
The rejection of claim 20 is incorporated.  iPod in view of Izawa and further in view of Capela further teaches a controller wherein when the first icon moves to be positioned at, or proximate to, the other position, a temporary display position of the first icon is illustrated (iPod: page 4; Izawa: Fig. 5, page 6 last paragraph and page 7; Capela: ¶ [0255].).

Claim 26:
The rejection of claim 20 is incorporated.  iPod in view of Izawa and further in view of Capela further teaches a controller wherein when the first icon moves to be positioned at, or proximate to, the other position, the first icon is animated (Since the icon moves from a first position to a second position, Examiner considers first icon to be animated, Izawa: Fig. 5, page 6 last paragraph and page 7.).

Claim 27:
wherein when the first icon moves to the other position, the first icon is animated (Since the icon moves from a first position to a second position, Examiner considers first icon to be animated, Izawa: Fig. 5, page 6 last paragraph and page 7.).

Claim 28:
The rejection of claim 20 is incorporated.  iPod in view of Izawa and further in view of Capela further teaches a controller wherein the control section is configured to: 
cause the touch panel display to display respective different icons on the user interface, the respective different icons being displayed at other positions (iPod: pages 2-5); 
determine, on a basis of an order in which the first position and the other positions are touched, positions into which the first icon and the respective different icons are to be rearranged (The icons are rearranged based on which icon is selected and where the icon is dropped, iPod: pages 2-5; Izawa: Fig. 5, page 6 last paragraph and page 7.  The first touch operation corresponds to the selection and the second touch operation corresponds to the drop area.  If second touch operation was touched first then the icons would be rearranged differently.); and 
rearrange the first icon and the respective different icons into the determined positions (iPod: pages 2-5; Izawa: Fig. 5, page 6 last paragraph and page 7.).

Claim 29:
The rejection of claim 20 is incorporated.  iPod in view of Izawa and further in view of Capela further teaches a controller wherein, when the first touch operation input is removed before the second touch operation input is removed, the control section is configured to cause the first icon to stay at a position corresponding to the other  position, whereas the first icon is returned to the first position if the second touch operation  is removed before the first touch operation is removed (The multi-touch operation causes the icon to move from the first touch location to the second touch location, Izawa: Fig. 5, page 6 last paragraph and page 7.  The multi-touch operation is reset when the user lifts off the second contact before the first contact lifts off, Capela: ¶ [0255].  Accordingly, in combination the icon would be moved to the first location when the user removes the second finger before the first finger.  It is implied that the multi-touch operation would persist when the first contact (touch input) lifts off before the second contact (second touch input).).

Claim 30:
	The rejection of claim 20 is incorporated.  iPod in view of Izawa and further in view of Capela further teaches a controller wherein a plurality of icons that were not displayed at the first position or the other position are rearranged in response to the first icon's movement based on the second touch operation being detected while the first touch operation is being held (The screen shots of pages 2-5 illustrate a first touch input selecting the game center icon (iPod: page 3), the game center icon being dragged to .

Claim 31:
	The rejection of claim 1 is incorporated.  iPod in view of Izawa and further in view of Capela further teaches a controller wherein a right icon positioned at a right side of the other  position shifts to a next position in response to the first icon's movement based on the second touch operation  being detected while the first touch operation  is being held (The screen shots of pages 2-5 illustrate a first touch input selecting the game center icon (iPod: page 3), the game center icon being dragged to and then held at a second position (second touch operation) in between the newsstand icon and the stocks icon causing the icons located to the right of the second position to be shifted to a next position (iPod: page 4), when Examiner’s finger is lifted off at the second position, the game center icon is conclusively displayed at the second position (iPod: page 5).  The move gesture can include detecting a first and second touch operation at the same time, Izawa: Fig. 5, page 6 last paragraph and page 7.).

Claim 32:
	The rejection of claim 1 is incorporated.  iPod in view of Izawa and further in view of Capela further teaches a controller wherein a plurality of right icons, each of which is positioned at a right side of the other  position, shift to a respective next position in response to the first icon's movement based on the second touch operation  being detected while the first touch operation  is being held (The screen shots of pages 2-5 illustrate a first touch input selecting the game center icon (iPod: page 3), the game center icon being dragged to and then held at a second position (second touch operation) in between the newsstand icon and the stocks icon causing the icons located to the right of the second position to be shifted to a next position (iPod: page 4), when Examiner’s finger is lifted off at the second position, the game center icon is conclusively displayed at the second position (iPod: page 5).  The move gesture can include detecting a first and second touch operation at the same time, Izawa: Fig. 5, page 6 last paragraph and page 7.).

Claim 33:
	The rejection of claim 1 is incorporated.  iPod in view of Izawa and further in view of Capela further teaches a controller wherein a right icon positioned at a right side of the other  position shifts, in response to the first icon's movement, to a next position where the first icon was based on the second touch operation  being detected while the first touch operation  is being held (The screen shots of pages 2-5 illustrate a first touch input selecting the game center icon (iPod: page 3), the game center icon being dragged to and then held at a second position (second touch operation) in between the newsstand icon and the stocks icon causing the icons located to the right of the second .

Claim 34:
The rejection of claim 1 is incorporated.  iPod in view of Izawa and further in view of Capela further teaches a controller wherein: 
the user interface is comprised of a plurality of different discrete positions where icons are locatable, each position in the plurality of different discrete positions being assigned a consecutive ordering value, and the user interface includes a first icon that is displayed at a first discrete position (The grid of icons are ordered from left to right, iPod: pages 2-5.  Examiner takes official notice that it is well known, routine and conventional to assign ordering values for positions on a grid.  One would have been motivated to use this known feature in order to accurately reposition the icons based on the user’s input.); 
the first icon is moved to a second discrete position and at least one of the icons originally located at a position whose ordering value is equal or greater than the second discrete position shifts to a new position whose ordering value is increased by one based on the second touch operation  being detected while the first touch operation  is being held (iPod teaches that a plurality of icons located to the right of the second position are .

Claim 36:
The rejection of claim 20 is incorporated.  iPod in view of Izawa and further in view of Capela further teaches a controller wherein, when the first icon moves to be positioned at, or proximate to, the other  position, a temporary display position of the first icon is illustrated (iPod: page 4; Izawa: Fig. 5, page 6 last paragraph and page 7; Capela: ¶ [0255].).

Claim 37:
	The rejection of claim 20 is incorporated.  iPod in view of Izawa and further in view of Capela further teaches a controller wherein the first touch operation comprises a touch operation on the touch panel display using either a finger or a thumb (Izawa: Fig. 5, page 6 last paragraph and page 7).

Claim 38:
	The rejection of claim 20 is incorporated.  iPod in view of Izawa and further in view of Capela further teaches a controller wherein the second touch operation comprises a touch operation on the touch panel display using either a finger or a thumb (Izawa: Fig. 5, page 6 last paragraph and page 7).

Independent Claims 59:
iPod teaches a controller comprising:
a touch panel display (iPod: pages 1-5); and
a control section including a processor to (It is well known that the iPod includes a processor (control section), memory (non-transitory computer-readable recording medium) and iOS firmware (input/output program), iPod: page 1.):
cause the touch panel display to display the user interface, the user interface including a plurality of icons, amongst which a first icon is displayed at a first position (The home screen displays a plurality of icons with the Game Center icon (first icon) being displayed at the last position of the array of icons, iPod: page 2.);
monitor the touch panel display to detect a first touch operation within the first position (In the screen shot on page 3, Examiner is touching and holding, with a finger, the position of the screen wherein the Game Center icon is displayed (first position), iPod: page 3.  Examiner considers the touch input that selects the icon to be the first touch operation.); and
monitor the touch panel display to detect a second touch operation at an other position, wherein the other position is not within the first position and not on any of the plurality of icons, (In the screen shot of page 4, Examiner is touching and holding a second position ; and
cause the first icon to conclusively be positioned (The screen shots of pages 2-5 illustrate a first touch input selecting the game center icon (iPod: page 3), the game center icon being dragged to and then held at a second position (second touch operation) in between the newsstand icon and the stocks icon causing the icons located to the right of the second position to be shifted to a next position (iPod: page 4), when Examiner’s finger is lifted off at the second position, the game center icon is conclusively displayed at the second position (iPod: page 5).).
iPod does not appear to expressly teach a controller wherein:
the second touch operation is detected while the first touch operation remains; and
the first icon is conclusively positioned based on an identified ending order of whichever of the first touch operation and the second touch operation is ended first.
However, Izawa teaches a controller and medium wherein:
the second touch operation is detected while the first touch operation remains (Izawa: Fig. 5, page 6 last paragraph and page 7.).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the controller of iPod wherein
the second touch operation is detected while the first touch operation remains, as taught by Izawa.
One would have been motivated to make such a combination in order to provide a more effective gesture for moving an icon (Izawa: Fig. 5, page 6 last paragraph and page 7.).
iPod in view of Izawa does not appear to expressly teach a controller wherein the first icon is conclusively positioned based on an identified ending order of whichever of the first touch operation and the second touch operation is ended first.
However, Capela teaches a controller wherein a multi-touch operation is conclusively set based on an identified ending order of whichever of the first touch operation and the second touch operation is ended first (The multi-touch operation is reset when the user lifts off the second contact before the first contact lifts off, Capela: ¶ [0255].  It is implied that the operation would persist when the first contact (touch input) lifts off before the second contact (second touch input).).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the controller of iPod in view of Izawa wherein a multi-touch operation is conclusively set based on an identified ending order of whichever of the first touch operation and the second touch operation is ended first, as taught by Capela.

In implementing the reset feature of Capela into the invention of iPod in view of Izawa, the resetting of the multi-touch operation (as taught by Capela) would correspond to a moving operation since the multi-touch operation in the invention of iPod in view of Izawa corresponds to a moving operation.  Accordingly, in combination iPod in view of Izawa and further in view of Capela teaches a controller wherein the first icon is conclusively positioned based on an identified ending order of whichever of the first touch operation and the second touch operation is ended first (The multi-touch operation causes the icon to move from the first touch location to the second touch location, Izawa: Fig. 5, page 6 last paragraph and page 7.  The multi-touch operation is reset when the user lifts off the second contact before the first contact lifts off, Capela: ¶ [0255].  It is implied that the operation would persist when the first contact (touch input) lifts off before the second contact (second touch input).).

Claim 60:
The rejection of claim 59 is incorporated.  iPod in view of Izawa and further in view of Capela teaches a controller wherein, when the identified ending order is the first touch operation being ended first, the first icon moves to be positioned at, or proximate to, the other position in response to the second touch operation, and another icon, that was not displayed at the first position, shifts to a new position based on the first icon's movement (The screen shots of pages 2-5 illustrate a first touch input selecting the .

Claim 61:
The rejection of claim 60 is incorporated.  iPod in view of Izawa and further in view of Capela further teaches a controller wherein the new position to which the another icon shifts based on the first icon's movement, is a predefined position on the touch panel display (The screen shots of pages 2-5 illustrate a first touch input selecting the game center icon (iPod: page 3), the game center icon being dragged to and then held at a second position (second touch operation) in between the newsstand icon and the stocks icon causing the icons located to the right of the second position to be shifted to a next icon position (predefined position), iPod: page 4,).

Claim 62:
	The rejection of claim 59 is incorporated.  iPod in view of Izawa and further in view of Capela further teaches a controller wherein, when the second touch operation is ended while the first touch operation is being held, the control section is configured to cause the first icon to return to the first display position (The multi-touch operation causes the icon to move from the first touch location to the second touch location, Izawa: Fig. 5, page 6 last paragraph and page 7.  The multi-touch operation is reset when the user lifts off the second contact before the first contact lifts off, Capela: ¶ [0255].  Accordingly, in combination the icon would be moved to the first location when the user removes the second finger before the first finger.).

Claim 63:
The rejection of claim 59 is incorporated.  iPod in view of Izawa and further in view of Capela further teaches a controller wherein the first touch operation on the touch panel display is performed with a first finger or the like (Izawa: Fig. 5, page 6 last paragraph and page 7).

Claim 65:
The rejection of claim 59 is incorporated.  iPod in view of Izawa and further in view of Capela further teaches a controller wherein the second touch operation on the touch panel display is performed with a second finger or the like (Izawa: Fig. 5, page 6 last paragraph and page 7).

Claim 67:
The rejection of claim 59 is incorporated.  iPod in view of Izawa and further in view of Capela further teaches a controller wherein when the first icon moves to be positioned at, or proximate to, the other position, a temporary display position of the first icon is illustrated (iPod: page 4; Izawa: Fig. 5, page 6 last paragraph and page 7; Capela: ¶ [0255].).

Claim 68:
The rejection of claim 59 is incorporated.  iPod in view of Izawa and further in view of Capela further teaches a controller wherein when the first icon moves to be positioned at, or proximate to, the other position, the first icon is animated (Since the icon moves from a first position to a second position, Examiner considers first icon to be animated, Izawa: Fig. 5, page 6 last paragraph and page 7.).

Claim 69:
The rejection of claim 59 is incorporated.  iPod in view of Izawa and further in view of Capela further teaches a controller further teaches a controller wherein the control section is configured to: 
cause the touch panel display to display respective different icons on the user interface, the respective different icons being displayed at other positions (iPod: pages 2-5); 
determine, on a basis of an order in which the first position and the other positions are touched, positions into which the first icon and the respective different icons are to be rearranged (The icons are rearranged based on which icon is selected and where the icon is dropped, iPod: pages 2-5; Izawa: Fig. 5, page 6 last paragraph and page 7.  The first touch operation ; and 
rearrange the first icon and the respective different icons into the determined positions (iPod: pages 2-5; Izawa: Fig. 5, page 6 last paragraph and page 7.).

Claim 70:
The rejection of claim 59 is incorporated.  iPod in view of Izawa and further in view of Capela further teaches a controller wherein, when the first touch operation input is removed before the second touch operation input is removed, the control section is configured to cause the first icon to stay at a position corresponding to the other  position, whereas the first icon is returned to the first position if the second touch operation  is removed before the first touch operation is removed (The multi-touch operation causes the icon to move from the first touch location to the second touch location, Izawa: Fig. 5, page 6 last paragraph and page 7.  The multi-touch operation is reset when the user lifts off the second contact before the first contact lifts off, Capela: ¶ [0255].  Accordingly, in combination the icon would be moved to the first location when the user removes the second finger before the first finger.  It is implied that the multi-touch operation would persist when the first contact (touch input) lifts off before the second contact (second touch input).).

Claim 71:
	The rejection of claim 59 is incorporated.  iPod in view of Izawa and further in view of Capela further teaches a controller wherein a plurality of icons that were not displayed at the first position or the other position are rearranged in response to the first icon's movement based on the second touch operation being detected while the first touch operation is being held (The screen shots of pages 2-5 illustrate a first touch input selecting the game center icon (iPod: page 3), the game center icon being dragged to and then held at a second position (second touch operation) in between the newsstand icon and the stocks icon causing the icons located to the right of the second position to be shifted to a next position (iPod: page 4), when Examiner’s finger is lifted off at the second position, the game center icon is conclusively displayed at the second position (iPod: page 5).  The move gesture can include detecting a first and second touch operation at the same time, Izawa: Fig. 5, page 6 last paragraph and page 7.).

Claim 72:
	The rejection of claim 59 is incorporated.  iPod in view of Izawa and further in view of Capela further teaches a controller wherein a right icon positioned at a right side of the other  position shifts to a next position in response to the first icon's movement based on the second touch operation  being detected while the first touch operation  is being held (The screen shots of pages 2-5 illustrate a first touch input selecting the game center icon (iPod: page 3), the game center icon being dragged to and then held at a second position (second touch operation) in between the newsstand icon and the stocks icon causing the icons located to the right of the second position to be shifted to a next position (iPod: page 4), when Examiner’s finger is lifted off at the second .

Claim 73:
	The rejection of claim 59 is incorporated.  iPod in view of Izawa and further in view of Capela further teaches a controller wherein a plurality of right icons, each of which is positioned at a right side of the other  position, shift to a respective next position in response to the first icon's movement based on the second touch operation  being detected while the first touch operation  is being held (The screen shots of pages 2-5 illustrate a first touch input selecting the game center icon (iPod: page 3), the game center icon being dragged to and then held at a second position (second touch operation) in between the newsstand icon and the stocks icon causing the icons located to the right of the second position to be shifted to a next position (iPod: page 4), when Examiner’s finger is lifted off at the second position, the game center icon is conclusively displayed at the second position (iPod: page 5).  The move gesture can include detecting a first and second touch operation at the same time, Izawa: Fig. 5, page 6 last paragraph and page 7.).

Claim 74:
	The rejection of claim 59 is incorporated.  iPod in view of Izawa and further in view of Capela further teaches a controller wherein a right icon positioned at a right side of the other  position shifts, in response to the first icon's movement, to a next position where the first icon was based on the second touch operation  being detected while the first touch operation  is being held (The screen shots of pages 2-5 illustrate a first touch input selecting the game center icon (iPod: page 3), the game center icon being dragged to and then held at a second position (second touch operation) in between the newsstand icon and the stocks icon causing the icons located to the right of the second position to be shifted to a next position (iPod: page 4), when Examiner’s finger is lifted off at the second position, the game center icon is conclusively displayed at the second position (iPod: page 5).  The move gesture can include detecting a first and second touch operation at the same time, Izawa: Fig. 5, page 6 last paragraph and page 7.).

Claim 75:
The rejection of claim 59 is incorporated.  iPod in view of Izawa and further in view of Capela further teaches a controller wherein: 
the user interface is comprised of a plurality of different discrete positions where icons are locatable, each position in the plurality of different discrete positions being assigned a consecutive ordering value, and the user interface includes a first icon that is displayed at a first discrete position (The grid of icons are ordered from left to right, iPod: pages 2-5.  Examiner takes official notice that it is well known, routine and conventional to assign ordering values for positions on a grid.  One would have been motivated to use this known feature in order to accurately reposition the icons based on the user’s input.); 
the first icon is moved to a second discrete position and at least one of the icons originally located at a position whose ordering value is equal or greater than the second discrete position shifts to a new position whose ordering value is increased by one based on the second touch operation  being detected while the first touch operation  is being held (iPod teaches that a plurality of icons located to the right of the second position are shifted to the right one position in order to make space for the first icon’s movement based on the moving gesture, iPod: pages 2-5.  The move gesture can include detecting a first and second touch operation at the same time, Izawa: Fig. 5, page 6 last paragraph and page 7.).

Claim 77:
The rejection of claim 59 is incorporated.  iPod in view of Izawa and further in view of Capela further teaches a controller wherein, when the first icon moves to be positioned at, or proximate to, the other  position, a temporary display position of the first icon is illustrated (iPod: page 4; Izawa: Fig. 5, page 6 last paragraph and page 7; Capela: ¶ [0255].).

Claim 78:
	The rejection of claim 59 is incorporated.  iPod in view of Izawa and further in view of Capela further teaches a controller wherein the first touch operation comprises a touch operation on the touch panel display using either a finger or a thumb (Izawa: Fig. 5, page 6 last paragraph and page 7).

Claim 79:
	The rejection of claim 59 is incorporated.  iPod in view of Izawa and further in view of Capela further teaches a controller wherein the second touch operation comprises a touch operation on the touch panel display using either a finger or a thumb (Izawa: Fig. 5, page 6 last paragraph and page 7).

Claim(s) 3, 4, 22, 23, 64 and 66 are rejected under 35 U.S.C. 103 as being unpatentable over iPod in view of Izawa and further in view of Capela and further in view of Miura et al. (US 2014/0317326 A1, effectively filed on 02/02/2012, hereinafter “Miura”).

Claims 3, 22 and 64:
	The rejection of claims 1, 20 and 63 are incorporated.  iPod in view of Izawa and further in view of Capela does not appear to expressly teach a controller wherein the touch panel display can detect the first touch operation even when the first finger or the like is not actually in contact with the touch panel display.
	However, Miura teaches a controller wherein the touch panel display can detect the first touch operation even when the first finger or the like is not actually in contact with the touch panel display (The controller can detect a touch operation when the user’s finger is in proximity to the screen, Miura: ¶ [0053], [0057]).
	Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the controller of iPod in view  wherein the touch panel display can detect the first touch operation even when the first finger or the like is not actually in contact with the touch panel display, as taught by Miura.
	One would have been motivated to make such a combination in order to provide a more effective means for detecting touch operations (Miura: ¶ [0053], [0057]).

Claims 4, 23 and 66:
	The rejection of claims 1, 20 and 65 are incorporated.  iPod in view of Izawa and further in view of Capela does not appear to expressly teach a controller wherein the touch panel display can detect the second touch operation even when the second finger or the like is not actually in contact with the touch panel display.
	However, Miura teaches a controller wherein the touch panel display can detect the second touch operation even when the second finger or the like is not actually in contact with the touch panel display (The touch panel can detect a touch operation when the user’s finger is in proximity to the screen, Miura: ¶ [0053].  The touch panel can detect a multi-touch operation, which would include at least a first and second touch operation, Miura: ¶ [0057]).
	Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the controller of iPod in view of Izawa and further in view of Capela wherein the touch panel display can detect the second touch operation even when the second finger or the like is not actually in contact with the touch panel display, as taught by Miura.


Claim(s) 16, 34 and 76 are rejected under 35 U.S.C. 103 as being unpatentable iPod in view of Izawa, further in view of Capela and further in view of Chiu (US 2013/0155072 A1, published 01/20/2013, hereinafter “Chiu”).

Claims 16, 35 and 76:
	The rejections of claims 1, 20 and 59 are incorporated.  iPod in view of Izawa and further in view of Capela does not appear to expressly teach a controller wherein, as the first icon is moving toward the other position, trails of the first icon are illustrated.
	However, Chiu teaches a controller wherein, as the first icon is moving toward the other position, trails of the first icon are illustrated (Chiu: Fig. 4, ¶ [0019], [0022].).
	Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the controller of iPod in view of Izawa and further in view of Capela wherein, as the first icon is moving toward the other position, trails of the first icon are illustrated, as taught by Chiu.
	One would have been motivated to make such a combination in order to improve the user’s experience by providing a more visually dynamic and clearer presentation of the icon moving to the second location (Chiu: Fig. 4., ¶ [0019], [0022].).

Claims 39-41, 43, 45-54 and 56-58 are rejected under 35 U.S.C. 103 as being unpatentable over Nichols (US 2010/0070931 A1, published 03/18/2010, hereinafter “Nichols”) in view of Izawa (JP 2010176568 A, published 08/12/2010, hereinafter “Izawa”) and further in view of Capela et al. (US 2011/0181528, published 07/28/2011, hereinafter “Capela”).

Independent Claim 39:
Nichols teaches a controller comprising:
a touch panel display (Nichols: Fig. 1, abstract.); and
a control section including a processor to (Nichols: fig. 2, ¶ [0059].):
cause the touch panel display to display the user interface, the user interface including a plurality of icons, amongst which a first icon is displayed at a first position (Nichols: Fig. 3, ¶ [0065]-[0066].);
monitor the touch panel display to detect a first touch operation within the first position, wherein the first touch operation is performed with a first finger or the like (Examiner considers the touch input to select the first icon to be the first touch operation, Nichols: Fig. 7A, ¶ [0086].); and
monitor the touch panel display to detect a second touch operation within a second operation, wherein a second icon of the plurality of icons is displayed within the second position and the second position is different than the first position (The user can drag the first icon over another icon, Nichols: Fig. 7A, ¶ [0086]-[0089]); and
cause the first icon to move and be displayed at, or proximate to, within the second position, and cause the second icon to shift from witin the second psotion to a new position based on the first icon’s movement, (Nichols: Fig. 7A, ¶ [0086]-[0093]); and
cause the first icon to be conclusively positioned within the second position based on detecting an ending operation (Nichols: Fig. 7A, ¶ [0086]-[0089].);
cause the second icon to be conclusively positioned at the new position, based on the ending operation (Nichols: Fig. 7A, ¶ [0086]-[0089].).
Nichols does not appear to expressly teach a controller wherein:
the first and second touch operations being separate touch operations,
the second touch operation is detected while the first touch operation remains;
the first icon is moved and displayed within the second position based on the second touch operation being detected while the first touch operation is being held; and
the first and second icons are conclusively positioned based on the first touch operation that is being held within the first position being removed.
However, Izawa teaches a controller and medium wherein:
the first and second touch operations being separate touch operations (The user can move an icon to a second location via two separate touch operations, Izawa: Fig. 5, page 6 last paragraph and page 7.),
the second touch operation is detected while the first touch operation remains (Izawa: Fig. 5, page 6 last paragraph and page 7.), 
the first icon is moved and displayed within the second position based on the second touch operation being detected while the first touch operation is being held (Izawa: Fig. 5, page 6 last paragraph and page 7.).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the controller of Nichols wherein
the first and second touch operations being separate touch operations,
the second touch operation is detected while the first touch operation remains;
the first icon is moved and displayed within the second position based on the second touch operation being detected while the first touch operation is being held, as taught by Izawa.
One would have been motivated to make such a combination in order to provide a more effective gesture for moving an icon (Izawa: Fig. 5, page 6 last paragraph and page 7.).
Nichols in view of Izawa does not appear to expressly teach a controller wherein the first and second icons are conclusively positioned based on the first touch operation that is being held within the first position being removed.
However, Capela teaches a controller wherein a multi-touch operation is conclusively set when the user lifts off the first touch operation before the second touch operation (The multi-touch operation is reset when the user lifts off the second contact before the first contact lifts off, Capela: ¶ [0255].  It is implied that the operation would 
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the controller of iPod in view of Izawa wherein a multi-touch operation is conclusively set when the user lifts off the first touch operation before the second touch operation, as taught by Capela.
One would have been motivated to make such a combination in order to provide a more effective means for controlling the execution of a multi-touch operation (Capela: ¶ [0255].).
In implementing the reset feature of Capela into the invention of iPod in view of Izawa, the resetting of the multi-touch operation (as taught by Capela) would correspond to a moving operation since the multi-touch operation in the invention of Nichols in view of Izawa corresponds to a moving operation.  Accordingly, in combination Nichols in view of Izawa and further in view of Capela teaches a controller wherein the first and second icons are conclusively positioned based on the first touch operation that is being held within the first position being removed (The multi-touch operation causes the icon to move from the first touch location to the second touch location, Izawa: Fig. 5, page 6 last paragraph and page 7.  The first icon moves to the second position and the second icon moves to a new position based on the move operation, Nichols: Fig. 7A, ¶ [0086]-[0093].  The multi-touch operation is reset when the user lifts off the second contact before the first contact lifts off, Capela: ¶ [0255].  It is implied that the operation would persist when the first contact (touch input) lifts off before the second contact (second touch input).).

Claim 40:
	The rejection of claim 39 is incorporated.  Nichols in view of Izawa and further in view of Capela further teaches a controller wherein the new position that the second icon is conclusively positioned at is the first position (The first icon and the second icon can swap positions when the move operation is conclusively performed, Nichols: Fig. 7A, ¶ [0086]-[0093]).

Claim 41:
The rejection of claim 39 is incorporated.  Nichols in view of Izawa and further in view of Capela further teaches a controller wherein the first touch operation on the touch panel display is performed with a first finger or the like (Izawa: Fig. 5, page 6 last paragraph and page 7).

Claim 43:
The rejection of claim 39 is incorporated.  Nichols in view of Izawa and further in view of Capela further teaches a controller wherein the second touch operation on the touch panel display is performed with a second finger or the like (Izawa: Fig. 5, page 6 last paragraph and page 7).

Claim 45:
	The rejection of claim 39 is incorporated.  Nichols in view of Izawa and further in view of Capela further teaches a controller wherein the second icon is moved by one position to the new position (The user can drag any of the icons to any of the other icons, accordingly, adjacent icons can be swapped, Nichols: Fig. 7A, ¶ [0086]-[0093]).

Claim 46:
	The rejection of claim 39 is incorporated.  Nichols in view of Izawa and further in view of Capela further teaches a controller wherein when the first icon moves to be positioned within the second position, a temporary display position of the first icon is illustrated (Nichols: Fig. 7A, ¶ [0086]-[0093]).

Claim 47:
	The rejection of claim 39 is incorporated.  Nichols in view of Izawa and further in view of Capela further teaches a controller wherein the control section is configured to: 
cause the touch panel display to display respective different icons on the user interface, the respective different icons being displayed at other positions (Nichols: Fig. 7A, ¶ [0086]-[0093]); 
determine, on a basis of an order in which the first position and the other positions are touched, positions into which the first icon and the respective different icons are to be rearranged (Nichols: Fig. 7A, ¶ [0086]-[0093]); and 
rearrange the first icon and the respective different icons into the determined positions (Nichols: Fig. 7A, ¶ [0086]-[0093]).

Claim 48:
wherein-the control section is further configured to: 
cause the first icon to be conclusively positioned at, or proximate to, the other second position further based on the first touch operation input being removed (The multi-touch operation causes the icon to move from the first touch location to the second touch location, Izawa: Fig. 5, page 6 last paragraph and page 7.  The multi-touch operation is reset when the user lifts off the second contact before the first contact lifts off, Capela: ¶ [0255].  It is implied that the operation would persist when the first contact (touch input) lifts off before the second contact (second touch input).); and 
cause the first icon to return to the first position based on the second touch operation input being removed before the first touch operation input is removed (The multi-touch operation causes the icon to move from the first touch location to the second touch location, Izawa: Fig. 5, page 6 last paragraph and page 7.  The multi-touch operation is reset when the user lifts off the second contact before the first contact lifts off, Capela: ¶ [0255].  The first icon returns to the first position when the move operation is cancelled, Nichols: ¶ [0089].).

Claim 49:
The rejection of claim 1 is incorporated.  Nichols in view of Izawa and further in view of Capela further teaches a controller wherein, when the first icon moves to the other position, the first icon is animated (Since the icon moves from a first position to a second position, Examiner considers first icon to be animated, Izawa: Fig. 5, page 6 last paragraph and page 7.).

Claim 50:
	The rejection of claim 39 is incorporated.  Nichols in view of Izawa and further in view of Capela further teaches a controller wherein a plurality of icons that were not displayed at the first position or the second position are rearranged in response to the first icon's movement based on the second touch operation being detected while the first touch operation is being held (The icons can shift to a new position based on the movement of a first icon, Nichols: Fig. 7A-7C, ¶ [0086]-[0093].  The move gesture can include detecting a first and second touch operation at the same time, Izawa: Fig. 5, page 6 last paragraph and page 7.).

Claim 51:
	The rejection of claim 39 is incorporated.  Nichols in view of Izawa and further in view of Capela further teaches a controller wherein a right icon positioned at a right side of the second position shifts to a next position in response to the first icon's movement based on the second touch operation  being detected while the first touch operation  is being held (The other icons would shift to the right if the first icon was the “L” icon rather than the “A” icon, Nichols: Fig. 7A-7C, ¶ [0086]-[0093].  The move gesture can include detecting a first and second touch operation at the same time, Izawa: Fig. 5, page 6 last paragraph and page 7.).

Claim 52:
	The rejection of claim 39 is incorporated.  Nichols in view of Izawa and further in view of Capela further teaches a controller wherein a plurality of right icons, each of which is positioned at a right side of the other  position, shift to a respective next position in response to the first icon's movement based on the second touch operation  being detected while the first touch operation  is being held (The other icons would shift to the right if the first icon was the “L” icon rather than the “A” icon, Nichols: Fig. 7A-7C, ¶ [0086]-[0093].  The move gesture can include detecting a first and second touch operation at the same time, Izawa: Fig. 5, page 6 last paragraph and page 7.).

Claim 53:
	The rejection of claim 39 is incorporated.  Nichols in view of Izawa and further in view of Capela further teaches a controller further teaches a controller wherein a right icon positioned at a right side of the other  position shifts, in response to the first icon's movement, to a next position where the first icon was based on the second touch operation  being detected while the first touch operation  is being held (The other icons would shift to the right if the first icon was the “L” icon rather than the “A” icon, Nichols: Fig. 7A-7C, ¶ [0086]-[0093].  The move gesture can include detecting a first and second touch operation at the same time, Izawa: Fig. 5, page 6 last paragraph and page 7.).

Claim 54:
wherein: 
the user interface is comprised of a plurality of different discrete positions where icons are locatable, each position in the plurality of different discrete positions being assigned a consecutive ordering value, and the user interface includes a first icon that is displayed at a first discrete position (The grid of icons are ordered from left to right, Nichols: Figs. 3, 7A-7B, ¶ [0066], [0086]-[0093].  Examiner takes official notice that it is well known, routine and conventional to assign ordering values for positions on a grid.  One would have been motivated to use this known feature in order to accurately reposition the icons based on the user’s input.); 
the first icon is moved to a second discrete position and at least one of the icons originally located at a position whose ordering value is equal or greater than the second discrete position shifts to a new position whose ordering value is increased by one based on the second touch operation  being detected while the first touch operation  is being held (The other icons would shift to the right if the first icon was the “L” icon rather than the “A” icon, Nichols: Fig. 7A-7C, ¶ [0086]-[0093].  Accordingly, Nichols teaches that a plurality of icons located to the right of the second position are shifted to the right one position in order to make space for the first icon’s movement based on the moving gesture.  The move gesture can include detecting a first and second touch operation at the same time, Izawa: Fig. 5, page 6 last paragraph and page 7.).

Claim 56:
The rejection of claim 39 is incorporated.  iPod in view of Izawa and further in view of Capela further teaches a controller wherein, when the first icon moves to be positioned at, or proximate to, the other  position, a temporary display position of the first icon is illustrated (Nichols: Fig. 7A-7C, ¶ [0089]; Izawa: Fig. 5, page 6 last paragraph and page 7; Capela: ¶ [0255].).

Claim 57:
	The rejection of claim 39 is incorporated.  iPod in view of Izawa and further in view of Capela further teaches a controller wherein the first touch operation comprises a touch operation on the touch panel display using either a finger or a thumb (Izawa: Fig. 5, page 6 last paragraph and page 7).

Claim 58:
	The rejection of claim 39 is incorporated.  iPod in view of Izawa and further in view of Capela further teaches a controller wherein the second touch operation comprises a touch operation on the touch panel display using either a finger or a thumb (Izawa: Fig. 5, page 6 last paragraph and page 7).

Claim(s) 42 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Nichols in view of Izawa and further in view of Capela and further in view of Miura.

Claim 42:
	The rejection of claim 41 is incorporated.  Nichols in view of Izawa and further in view of Capela does not appear to expressly teach a controller wherein the touch panel display can detect the first touch operation even when the first finger or the like is not actually in contact with the touch panel display.
	However, Miura teaches a controller wherein the touch panel display can detect the first touch operation even when the first finger or the like is not actually in contact with the touch panel display (The controller can detect a touch operation when the user’s finger is in proximity to the screen, Miura: ¶ [0053], [0057]).
	Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the controller of Nichols in view of Izawa and further in view of Capela wherein the touch panel display can detect the first touch operation even when the first finger or the like is not actually in contact with the touch panel display, as taught by Miura.
	One would have been motivated to make such a combination in order to provide a more effective means for detecting touch operations (Miura: ¶ [0053], [0057]).

Claim 44:
	The rejection of claim 43 is incorporated.  Nichols in view of Izawa and further in view of Capela does not appear to expressly teach a controller wherein the touch panel display can detect the second touch operation even when the second finger or the like is not actually in contact with the touch panel display.
	However, Miura teaches a controller wherein the touch panel display can detect the second touch operation even when the second finger or the like is not actually in contact with the touch panel display (The touch panel can detect a touch operation when the user’s finger is in proximity to the screen, Miura: ¶ [0053].  The touch panel can detect a multi-touch operation, which would include at least a first and second touch operation, Miura: ¶ [0057]).
	Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the controller of Nichols in view of Izawa and further in view of Capela wherein the touch panel display can detect the second touch operation even when the second finger or the like is not actually in contact with the touch panel display, as taught by Miura.
	One would have been motivated to make such a combination in order to provide a more effective means for detecting touch operations (Miura: ¶ [0053], [0057]).

Claim(s) 55 are rejected under 35 U.S.C. 103 as being unpatentable Nichols in view of Izawa, further in view of Capela and further in view of Chiu.

Claim 55:
	The rejections of claim 39 is incorporated.  Nichols in view of Izawa and further in view of Capela does not appear to expressly teach a controller wherein, as the first icon is moving toward the other position, trails of the first icon are illustrated.
	However, Chiu teaches a controller wherein, as the first icon is moving toward the other position, trails of the first icon are illustrated (Chiu: Fig. 4, ¶ [0019], [0022].).
	Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the controller of iPod in view of Izawa and further in view of Capela wherein, as the first icon is moving toward the other position, trails of the first icon are illustrated, as taught by Chiu.
	One would have been motivated to make such a combination in order to improve the user’s experience by providing a more visually dynamic and clearer presentation of the icon moving to the second location (Chiu: Fig. 4., ¶ [0019], [0022].).

Conclusion
Examiner has cited particular columns and line and/or paragraph numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.


The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure.

De Rose et al., US 8,799,821 B1 (The multi-touch operation is dependent on the ending order of the first and second touch operations, column 4 lines 27-38.)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL RODRIGUEZ whose telephone number is (571)272-3633.  The examiner can normally be reached on Monday-Friday 5:30 am - 2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William L Bashore can be reached on 5712724088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DANIEL RODRIGUEZ/Primary Examiner, Art Unit 2175